Citation Nr: 0712464	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  96-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to an initial rating in excess of 40 percent 
for right (major) shoulder impingement syndrome, status post 
arthroscopy to repair superior labral tear; status post 
subacromial decompression, with neurological symptoms 
consisting of numbness and tingling in the right upper 
extremity with degenerative changes, for the period from 
August 28, 1995 to March 5, 2002, and in excess of 30 percent 
for the period from March 6, 2002.

3.  Entitlement to service connection for a separate right 
arm neurological disorder (variously claimed as a separate 
compensable evaluation for nerve damage to the right arm).

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from May 1985 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1996, December 1996, March 2002, and 
January 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The veteran's claims were remanded by the Board in July 2005.  
As noted by the July 2005 Board decision, in a September 2003 
signed statement, the veteran expressly withdrew his appeal 
of his claim for service connection for chronic otitis 
externa (denied in the June 1996 rating decision as ear 
infections), a compensable evaluation for his service-
connected pterygium of the left eye (denied in the June 1996 
rating decision), an extension of benefits under 38 C.F.R. § 
4.30 (2006) (denied by the RO in March 2000), and the 
propriety of the reduction from 40 percent to 10 percent of 
his service-connected right shoulder disability (evidently a 
reference to the March 2002 rating action).  As such, the 
Board will confine its consideration to the issues as set 
forth on the decision title page.

The July 2005 decision remanded the veteran's claim for an 
increased rating for bilateral hearing loss in order that a 
statement of the case could be issued.  In August 2006 the RO 
issued a statement of the case to the veteran and informed 
him that he had 60 days to submit a substantive appeal.  No 
reply was received from the veteran.  Accordingly, there is 
no claim for an increased rating for bilateral hearing loss 
in appellate status before the Board at this time.

The issue of entitlement to service connection for a separate 
right arm neurological disorder and the issue of entitlement 
to TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not develop Meniere's disease until 
several years after discharge from service and the 
development of Meniere's disease is unrelated to the 
veteran's military service.

2.  Prior to March 6, 2002 the veteran did not have ankylosis 
of scapulohumeral articulation of the right shoulder.

3.  When restriction on motion with repetitive use, and pain 
on motion are taken into account, the veteran is shown to 
have restriction of right shoulder abduction that is 
equivalent to less than 25 degrees from the side since March 
6, 2002.


CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2006).

2.  The criteria for an initial rating in excess of 40 
percent prior to March 6, 2002 for right shoulder impingement 
syndrome, status post arthroscopy to repair superior labral 
tear; status post subacromial decompression, with 
neurological symptoms consisting of numbness and tingling in 
the right upper extremity with degenerative changes have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2006).

3.  The criteria for a 40 percent initial rating from March 
6, 2002 for right shoulder impingement syndrome, status post 
arthroscopy to repair superior labral tear; status post 
subacromial decompression, with neurological symptoms 
consisting of numbness and tingling in the right upper 
extremity with degenerative changes have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case 
a March 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates - in compliance with Dingess.  

The Board notes that April 2001, April 2002, and November 
2002 letters specifically informed the veteran of the type of 
evidence needed to support his claims, who was responsible 
for obtaining relevant evidence, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  He was, in essence, told to submit all pertinent 
evidence he had in his possession pertaining to the claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records and VA 
outpatient treatment records.  Private medical records, 
vocational rehabilitation, and Social Security Administration 
(SSA) records have also been obtained.  The veteran has been 
provided VA medical examinations.  The veteran also provided 
testimony before the undersigned Veterans Law Judge.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  There is no 
indication that there exists any additional evidence which 
has a bearing on the veteran's claims which has not been 
obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Legal Criteria for Service Connection

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306.

Entitlement to service connection for Meniere's disease.

The veteran testified at his February 2005 hearing that he 
had Meniere's disease prior to service and that it was 
aggravated by service.  The veteran asserted that a VA 
doctor, Dr. J.S., stated that he had had Meniere's disease 
prior to service and that this disease was aggravated by 
service.

The Board has examined the January 31, 2003 statement of Dr. 
J.S. mentioned by the veteran at his hearing.  Dr. J.S. noted 
that the veteran has been diagnosed with Meniere's disease 
and listed the veteran's symptoms from the disease.  Dr. J.S. 
further noted that the symptoms interfered with the veteran's 
ability to find a job.  However, contrary to the veteran's 
assertions, Dr. J.S. did not state that the veteran had 
Meniere's disease prior to service and that such was 
aggravated by service.  In fact, Dr. J.S. made no reference 
whatsoever as to the origins of the veteran's Meniere's 
disease.

The Board has reviewed the extensive medical evidence of 
record and it does not provide any medical evidence linking 
the veteran's current Meniere's disease to his military 
service.  The private medical records showing treatment and 
surgery of the left ear prior to service reveal no complaints 
of vertigo and no diagnoses of Meniere's disease.  The 
service medical records also show no complaints of vertigo 
and no diagnoses of Meniere's disease.  The post service 
medical records prior to January 1999 surgery of the left ear 
also show no complaints of vertigo and no diagnoses of 
Meniere's disease.  Only medical records subsequent to the 
January 1999 left ear surgery have noted complaints of 
vertigo and diagnoses of Meniere's disease, or possible 
Meniere's disease.  The medical records that discuss the 
etiology of the veteran's complaints of vertigo and the 
diagnoses of Meniere's disease, such as a September 2001 VA 
examination report, have attributed such to the veteran's 
January 1999 left ear surgery.  

In a December 2002 VA report, the examiner stated that the 
veteran first experienced dizziness after his surgery in 
1999.  He suggested that the veteran was thereafter diagnosed 
as having Meniere's disease.  The December 2002 examiner 
opined that although the veteran's initial chronic ear 
problems were not related to service, his problem was 
aggravated by circumstances in the military.  The Board 
observes that the examiner did not state that the veteran's 
Meniere's disease was aggravated by service.  In the report 
it was noted that dizziness did not appear until after the 
veteran's surgery in 1999.  The report suggested that 
following the veteran's complaints of dizziness he was 
diagnosed as having Meniere's disease.  To the extent that 
the opinion is read to suggest that service aggravated the 
veteran's Meniere's disease, the Board notes that the pre-
service private medical records and the service medical 
records, including the entrance examination, are negative for 
a finding of Meniere's disease, thus, it cannot be said that 
service aggravated the disease.  In this case the evidence 
clearly shows that Meniere's disease was diagnosed several 
years after the veteran's discharge from service.

The only evidence linking the veteran's claimed Meniere's 
disease to service are the veteran's own assertions and 
testimony.  However, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Since there is medical evidence relating the veteran's 
current Meniere's disease to a post service surgery, and 
since there is no medical evidence indicating that Meniere's 
disease was incurred in or aggravated by military service, 
the Board finds that the preponderance of the evidence is 
against the claim and that service connection is not 
warranted for Meniere's disease.

Entitlement to an initial rating in excess of 40 percent for 
right shoulder disability prior to March 5, 2002, and to an 
initial rating in excess of 30 percent thereafter.

Legal Criteria for Increased Rating

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2006).

Ankylosis of the scapulohumeral articulation of the major 
shoulder with abduction to 60 degrees, can reach mouth and 
head, warrants a minimum rating of 30 percent.  Intermediate, 
between favorable and unfavorable, ankylosis of the 
scapulohumeral articulation warrants a 40 percent rating.  
The maximum rating of 50 percent is assigned when there is 
unfavorable ankylosis with abduction limited to 25 degrees 
from the side.  The note to Diagnostic Code 5200 reflects 
that the scapula and humerus move as one piece.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

A 20 percent rating is for assignment if there is limitation 
of motion of the major arm to shoulder level.  A 30 percent 
rating is for assignment if there is limitation of motion of 
the major arm or to midway between the side and shoulder 
level.  A 40 percent rating is for assignment if there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  A 50 percent evaluation is assigned for fibrous 
union of the major humerus, a 60 percent evaluation is 
assigned for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation is assigned for loss of 
the head of the major humerus (flail shoulder).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  

A maximum 20 percent rating is available for impairment of 
the clavicle or scapula manifested by malunion, nonunion or 
dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

History

A December 1996 rating decision granted the veteran service 
connection for a right shoulder disability, to include right 
arm and hand numbness.  The veteran was assigned a 10 percent 
initial rating effective from August 28, 1995.  The veteran 
appealed the 10 percent rating assigned.  By rating action in 
October 1998 the veteran's right shoulder disability was 
characterized as impingement syndrome, status post 
arthroscopy to repair superior labral tear, with neurological 
symptoms consisting of numbness and tingling in the right 
upper extremity, with degenerative changes in the shoulder, 
and the veteran was assigned an increased initial rating of 
40 percent, also effective from August 28, 1995.  The 
veteran's right shoulder disability rating was assigned a 
decreased staged rating of 30 percent effective from March 6, 
2002 (See rating decisions of March and July 2002).

At the February 2005 hearing the veteran reported that he 
received treatment for his right shoulder at the VA hospital 
in Denver.  The veteran reported pain, numbness and tingling 
in his right arm.  He said that it affected his sleep because 
if he lay on his right side his shoulder became numb all the 
way down to his fingertips.

a.)  Prior to March 6, 2002:

With respect to the veteran's claim that he is entitled to a 
staged rating in excess of 40 percent prior to March 6, 2002, 
the Board notes that the veteran's 40 percent rating was the 
maximum rating available under any applicable diagnostic code 
except for under Diagnostic Codes 5200 and 5202.  

Diagnostic Code 5200 provides for a 50 percent rating for 
unfavorable ankylosis of scapulohumeral articulation of the 
major shoulder with abduction limited to 25 degrees from the 
side.  In this case the medical evidence of record clearly 
shows that the veteran does not have ankylosis of 
scapulohumeral articulation of the right shoulder.  Nor does 
the medical evidence reveal the veteran to have abduction 
limited to 25 degrees from the side.  A July 1996 VA 
examination indicated that the veteran had 30 degrees of 
abduction.  A February 1998 VA examination revealed the 
veteran to have greater than 90 degrees of abduction with 
pain only at the maximum extension.  In September 1999 the 
veteran underwent arthroscopic subacromial decompression and 
distal clavicle excision.  On VA examination in February 2000 
the veteran reported that the surgery had helped him a great 
deal and that he only had mild intermittent pain when the 
weather changed and that most of his preoperative symptoms 
had gone.  The examination revealed the veteran to have 170 
degrees of abduction of the right arm.  

Additionally, a higher rating under Diagnostic Code 5202 is 
not warranted as there is no evidence of impairment of the 
humerus that involves fibrous union, nonunion of, or loss of 
the head.  

Since none of the medical evidence reveals that the veteran 
had ankylosis of scapulohumeral articulation or impairment of 
the humerus that involves fibrous union, nonunion of, or loss 
of the head, at any time prior to March 6, 2002, a staged 
rating in excess of 40 percent for the veteran's right 
shoulder disability prior to March 6, 2002 is not warranted.



b.) From March 6, 2002:

The veteran's right shoulder disability rating was reduced to 
30 percent effective from March 6, 2002.  The veteran asserts 
that he is entitled to a staged rating in excess of 30 
percent from March 6, 2002.  

A review of the medical evidence since March 6, 2002 reveals 
that the veteran meets the criteria for a 40 percent rating 
under Diagnostic Code 5201.  This Diagnostic Code provides 
for a 40 percent rating when there is limitation of motion of 
the major arm to 25 degrees from the side.  

A VA examination in April 2002 revealed that the veteran had 
80 degrees of abduction with pain beginning at 45 degrees.  
Flexion and extension of the right arm were both from 0 to 80 
degrees, and internal rotation was from 0 to 90 degrees.

In November 2003, the veteran reported to a VA examiner that 
he could work above his shoulder height with his right arm 
for no more than 30 seconds and then he needed to put it down 
because of pain and numbness.  On repetitive motion, the 
veteran's right arm flexion was reduced to 32 degrees and his 
right arm abduction was reduced to 37 degrees.  The examiner 
stated that the veteran's functional range of motion was most 
accurately described by his range of motion after repetitive 
motion.  The examiner noted that the veteran had pain 
beginning at one degree, that is, as soon as the veteran 
initiated movement of the right arm. 

An October 2005 VA outpatient record indicates that the 
veteran had right shoulder pain and that he had 90 degrees of 
flexion and 100 degrees of abduction.  An August 2006 VA 
treatment record notes that the veteran had constant right 
shoulder pain which was aggravated by lying on the right 
shoulder and by raising the right arm above the shoulder.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The November 2003 VA examination report shows the most 
restriction of motion of the arm.  It showed that on 
repetitive motion the veteran's right shoulder abduction was 
reduced to 37 degrees of abduction.  However even the 37 
degrees of abduction resulted in pain on motion, beginning at 
one degree of motion.  While the other records showed greater 
range of abduction, such did not reflect the limitation of 
motion taking into consideration pain and fatigability on 
use.  Considering the veteran's pain on movement and the 
other Deluca factors, the Board finds that when all doubt is 
held in favor of the veteran, his right shoulder abduction is 
in effect less than 25 degrees from the side.  Accordingly, 
the veteran meets the criteria for a 40 percent rating since 
March 6, 2002.  

Since 40 percent is the maximum rating available under 
Diagnostic Code 5201, a higher rating may not be assigned 
based on Diagnostic Code 5201.

The medical records from March 6, 2002 reveal that the 
veteran has impingement syndrome of the right shoulder with 
rotator cuff tears and degenerative changes.  Since the 
veteran has not been shown to have ankylosis of 
scapulohumeral articulation, or impairment of the humerus, 
clavicle or scapula, the veteran is not entitled to a staged 
rating in excess of 40 percent under Diagnostic Codes 5200, 
5202 or 5203.

Since the medical evidence reveals that the veteran met the 
requirements for a 40 percent rating, and no higher, for his 
right shoulder disability since March 6, 2002, an initial 
staged rating of 40 percent from March 6, 2002 is warranted.


ORDER

Entitlement to service connection for Meniere's disease is 
denied.

Entitlement to an initial rating in excess of 40 percent 
prior to March 6, 2002 for right shoulder impingement 
syndrome, status post arthroscopy to repair superior labral 
tear; status post subacromial decompression, with 
neurological symptoms consisting of numbness and tingling in 
the right upper extremity with degenerative changes, is 
denied.

Entitlement to a 40 percent initial rating from March 6, 2002 
for right shoulder impingement syndrome, status post 
arthroscopy to repair superior labral tear; status post 
subacromial decompression, with neurological symptoms 
consisting of numbness and tingling in the right upper 
extremity with degenerative changes, is granted subject to 
the law and regulation regarding the award of monetary 
benefits.


REMAND

The July 2005 Board decision remanded the veteran's claim for 
entitlement to service connection for a separate right arm 
neurological disorder.  On remand, the agency of original 
jurisdiction (AOJ) obtained additional VA medical records 
which included a report of neurological testing of the 
veteran's right upper extremity in September 2005.  However, 
the AOJ did not issue a supplemental statement of the case 
regarding the issue of entitlement to service connection for 
a separate right arm neurological disorder prior to return of 
the veteran's claims files to the Board.  The newly received 
pertinent medical records must be reviewed by the AOJ and the 
AOJ must issue a supplemental statement of the case showing 
consideration of this evidence, prior to Board review of this 
issue.  38 C.F.R. § 19.31 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
veteran has not been sent the required notice with respect to 
his claim for entitlement to service connection for a 
separate right arm neurological disorder.

The veteran's claim for TDIU is inextricably intertwined with 
the veteran's claim for entitlement to service connection for 
a separate right arm neurological disorder.  Accordingly, the 
AOJ must adjudicate the claim for entitlement to service 
connection for a separate right arm neurological disorder 
prior to readjudicating the claim for TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include a 
description of the information and 
evidence necessary to substantiate his 
claim for service connection for a 
separate right arm neurological disorder, 
and to include notice that he should 
submit any pertinent evidence in his 
possession.

2.  When the above actions have been 
completed, the AOJ should readjudicate the 
veteran's claim of service connection for 
a separate right arm neurological disorder 
and for a TDIU rating.  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case, showing consideration of all 
evidence submitted since the July 2002 
supplemental statement of the case, and 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folders are returned to 
the Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


